Tortoise Capital Resources Corp. Releases Fiscal 2009 Third Quarter Financial Results FOR IMMEDIATE RELEASE LEAWOOD, Kan. – Oct. 12, 2009 – Tortoise Capital Resources Corp. (NYSE: TTO) (the company) today announced that on Friday, Oct. 9, 2009 it filed its Form 10-Q for its third quarter ended Aug. 31, 2009. Recent Highlights · Net assets of $79.1 million or $8.76 per share as of Aug. 31, 2009 · Total assets of $85.8 million as of Aug. 31, 2009 · Distributable cash flow (DCF) of $1.2 million for the fiscal quarter ended Aug. 31, 2009 · Third quarter 2009 distribution of $0.13 per share paid Sept. 1, 2009 · Credit facility balance of $4.6 million as of Oct. 12, 2009 Performance Review On Sept. 1, 2009, the company paid a distribution of $0.13 per common share, the same amount paid last quarter. The company determines the amount of distributions paid to stockholders based on DCF which is distributions received from investments less total expenses. Two portfolio companies, High Sierra Energy, LP (High Sierra) and EV Energy Partners, L.P., increased their cash distributions to common unitholders this quarter.VantaCore Partners LP (VantaCore) reduced its cash distribution this quarter by approximately five percent to its minimum quarterly distribution rate. Leverage On Aug. 20, 2009, the company entered into a six-month extension of its amended credit facility through Feb. 20, 2010.The balance outstanding on the credit facility at Oct. 12, 2009 was $4.6 million.The company does not expect any future leverage reductions to materially impact its distribution paying capacity. Net Asset Value At Aug. 31, 2009, the company’s net asset value was $8.76 per share compared to $8.91 per share at May 31, 2009.The decrease in net asset value is primarily the result of an overall net decrease in the fair value of the company’s private investments. Portfolio Review As of Aug. 31, 2009, the fair value of the company’s investment portfolio (excluding short-term investments) totaled $78.3 million, including equity investments of $69.5 million and debt investments of $8.8 million. The portfolio consists of 61 percent midstream and downstream investments, 5 percent upstream investments, and 34 percent in aggregates and coal.The weighted average yield-to-cost on the investment portfolio (excluding short-term investments) as of Aug. 31, 2009 was 6.5 percent. The fair value of High Sierra and International Resource Partners LP increased this quarter due in part to improved operating performance and/or peer multiples.The fair value of Mowood, LLC also increased this quarter and it continues to explore strategic alternatives based on growth opportunities at its Timberline subsidiary.The fair value of Abraxas Energy Partners, L.P. (Abraxas Energy), Quest Midstream Partners, L.P. (Quest Midstream) and VantaCore declined this quarter due to company and/or market-specific issues.VantaCore’s fair value was adversely affected by its decision to reduce its quarterly cash distribution to common unitholders and to suspend its distribution to certain subordinated unitholders in light of reduced distributable cash flow projections in 2009.Quest Midstream and Abraxas Energy announced intentions to merge or recombine with their respective affiliated public entities, which would likely provide liquidity for the company’s investments in the future.On October 6, 2009, Quest Resources Corp. (NASDAQ: QRCP) and Quest Energy Partners L.P. (NASDAQ: QELP) filed a Form S-4 Registration Statement to recombine with Quest Midstream as the newly-formed PostRock Energy Corporation, which is expected to be listed on the NASDAQ under the symbol “PSTR.”The recombination is subject to the satisfaction of a number of conditions.On October 5, 2009, Abraxas Petroleum Corp. (NASDAQ: AXAS) (Abraxas Petroleum) closed its merger with Abraxas Energy.Under the terms of the merger agreement, the company will receive 4.25 shares of Abraxas Petroleum in exchange for each common unit of Abraxas Energy it owns, which equates to approximately 1,946,377 Abraxas Petroleum shares.These shares are subject to an initial 90 day lock-up period followed by a multi-year staggered lock-up period. Earnings Call The company will host a conference call at 4 p.m. CDT on Monday, Oct. 12, 2009 to discuss its financial results for the fiscal quarter ended Aug. 31, 2009. Please dial-in approximately five to 10 minutes prior to the scheduled start time. U.S./Canada: (866) 225-8754 The call will also be webcast in a listen-only format. A link to the webcast will be accessible at www.tortoiseadvisors.com. A replay of the call will be available beginning at 7:00 p.m. CDT on Oct.12, 2009 and continuing until 11:59 p.m. CDT Oct. 26, 2009, by dialing (800) 406-7325 (U.S./Canada).The replay access code is 4075823#.A replay of the webcast will also be available on the company's Web site at www.tortoiseadvisors.com through Oct. 12, 2010. About Tortoise Capital Resources Corp.
